DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stigwall (United States Patent Publication 2017/0123218 A1) in view of Timmers (United States Patent Publication 5, 400, 093).

With respect to claim 1, Stigwall discloses a beam irradiation apparatus comprising: a light source (11 in fig.5a); and an irradiation optical system (see 13, 14 and 15 in fig.4) including a plurality of optical elements (see elements 15, 14, and para.[0111]) disposed on an optical path of light obtained from the light source (see 11 in fig.5b), and the irradiation optical system being configured to output an irradiation beam in which the light obtained from the light source is expanded in a one-dimensional or a grating (see para.[0111]: “Alternatively, the beam from an on-axis line laser could be made off-axis by adding a blazed grating before or after the last micro-lens array.”), the cylindrical lens array and the grating having the pattern structure ( again see para.[0111]: “Alternatively, the beam from an on-axis line laser could be made off-axis by adding a blazed grating before or after the last micro-lens array.”), and the cylindrical lens array including a plurality of cylindrical lenses and having a lens action in the one-dimensional direction.
Stigwall does not disclose wherein the grating is a reflective grating.
Timmers discloses using a reflective grating (see fig.16, 112) instead of transmissive grating (fig.15, 111).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the beam irradiation apparatus of Stigwall with the teaching of Timmers so that the grating is a reflective grating to facilitate measurement, and since Timmers demonstrates that these two grating, transmissive and reflective, were art recognized equivalents before the effective filling 
 
With respect to claim 5, Stigwall in view of Timmers discloses the beam irradiation apparatus according to claim 1, Stigwall in combination with Timmers discloses wherein the at least one of the plurality of optical elements comprises the reflective grating (see fig.16, 112 of Timmers).

With respect to claim 8, Stigwall in view of Timmers discloses the beam irradiation apparatus according to claim 1, Stigwall discloses wherein the plurality of optical elements further includes an irradiation lens that has the pattern structure formed on a surface of the irradiation lens (see the wavy pattern formed on the surface of 14 in fig.4), and the irradiation lens having a light-expanding action only in the one-dimensional direction (see the direction of light expansion in fig.4; [0073]: “Using an arrangement of the light source 11 and the micro-lens array 14 as shown provides for diffusion (spreading) of the light emitted by the light source 11 in one direction so that a line of light is provided as measuring light for triangulation measurement of an object.”).

With respect to claim 9, Stigwall in view of Timmers discloses the beam irradiation apparatus according to claim 1, Stigwall discloses wherein the plurality of optical elements further includes a diffusion having a light-diffusing action only in the one-dimensional direction (see the diffusion plate of 14 in fig.4).

With respect to claim  11, Stigwall discloses a projector with a detection function (fig.10) comprising: a projection optical system that projects picture light on a projection plane (see fig.10); an irradiation optical system that including a plurality of optical elements disposed on an optical path of light obtained from a light source (see 36 and 13 and 15 in figs.5b and 4), the irradiation optical system being configured to expand that expands the light obtained from the light source in a one-dimensional direction ([0027]: “In some embodiments of the present invention, one-dimensional (vertical) focussing of the light (laser) beam may be achieved using e.g. further cylindrical optics like a common cylindrical lens.”), the irradiation optical system being further configured to generate and output an irradiation beam to be used for detection of a detection object on the projection plane (see the operation in fig.10), and the detection object being configured to be detected (see fig.10); and an imaging device that scattered light of the irradiation beam that hits against the detection object enters the image device (see 3 in fig.10), at least one of the plurality of optical elements having a structure the reduces coherence in the one-dimensional direction of the irradiation beam (see 13, 15 and 14), wherein the at least one of the plurality of optical elements comprises a cylindrical lens array or a grating (see para.[0111]: “Alternatively, the beam from an on-axis line laser could be made off-axis by adding a blazed grating before or after the last micro-lens array.”), the cylindrical lens array and the grating having the pattern structure ( again see para.[0111]: “Alternatively, the beam from an on-axis line laser could be made off-axis by adding a blazed grating before or after the last micro-lens array.”), and the cylindrical lens array including a plurality of cylindrical lenses and having a lens action in the one-dimensional direction.
Stigwall does not disclose wherein the grating is a reflective grating.
Timmers discloses using a reflective grating (see fig.16, 112) instead of transmissive grating (fig.15, 111).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the beam irradiation apparatus of Stigwall with the teaching of Timmers so that the grating is a reflective grating to facilitate measurement, and since Timmers demonstrates that these two grating, transmissive and reflective, were art recognized equivalents before the effective filling date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a reflecting grating for a transmissive grating.


With respect to claim 12, Stigwall in view of Timmers discloses the projector with a detection function according to claim 11, Stigwall discloses wherein the irradiation optical system is configured to output light that is substantially collimated (the scope of substantially is not well defined, thus for the purpose of examination this limitation is interpreted as not intersecting) relative to the projection plane as the irradiation beam (see the substantial collimation disclosed in fig.10).

With respect to claim 13, Stigwall in view of Timmers discloses the projector with a detection function according to claim 11, Stigwall discloses further comprising an image processing section (see the operation of 3 in fig.10) configured to perform position detection of the detection object based on an imaging result obtained by the imaging device (disclosed by the operation described in para.[0130]: “By moving the triangulation device 1 over the object 5, continuously receiving the reflected light 6 and processing signals provided by the image sensor, the surface of the object 5 can be measured in its entirety.  In particular, such scanning is performed by a coordinate measuring machine (either motorized or hand-held) carrying the triangulation device 1 and moving it along a desired measuring path.”).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stigwall (United States Patent Publication 2017/0123218 A1) in view of Timmers (United States Patent Publication 5, 400, 093) and Yonekubo (United States Patent Application Publication 2007/0070303 A1).


With respect to claim 6, Stigwall in view of Timmers discloses the irradiation apparatus according to claim 1 Stigwall discloses the plurality of optical elements includes: a collimator lens that renders the light obtained from the light source into substantially collimated light (15) and a diffusor 13 is disposed between the light source and the collimator lens ([0094]: “The light emitting unit 10 as shown may provide a light line with a particular intensity distribution concerning the emitted light. Such distribution is provided by respective diffraction and collimation effects of the optical elements 13-15”) but does not disclose a grating that has the pattern structure.
Yonekubo discloses a grating that has a pattern structure (see 15 in fig.3, also see the grating described in para. [0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the irradiation apparatus of Stigwall in view of Timmers with the teaching of Yonekubo so that the plurality of optical elements includes: a collimator lens that renders the light obtained from the light source into substantially collimated light; and a grating that is disposed between the light source and the collimator lens and that has the pattern structure to reduce speckle noise.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stigwall (United States Patent Publication 2017/0123218 A1) in view of Timmers (United States Patent Publication 5, 400, 093) and Itoh (United States Patent Application Publication 2010/0045894 A1).
With respect to claim 10, Stigwall discloses the beam irradiation apparatus according to claim 1, but does not disclose wherein the at least one of the plurality of optical elements further includes an oscillation element that has having a lens action only in the one-dimensional direction, and that the oscillation element being oscillated in the one-dimensional direction by an oscillation mechanism.
ltoh discloses a beam irradiation apparatus comprising: a light source (30 in fig.1); and an irradiation optical system (see 5, 6, 7) that includes a plurality of optical elements disposed on an optical path of light obtained from the light source (see 30 in fig.1), and that outputs an irradiation beam in which the light obtained from the light source is expanded in a one-dimensional direction (see the operation of 5, 6 and 7 in fig.1), at least one of the plurality of optical elements having a structure of reducing coherence in the one-dimensional direction of the irradiation beam (see 5 in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the beam irradiation apparatus of Stigwall in view of Timmers with the teaching of Itoh so that the at least one of the plurality of optical elements further includes an oscillation element that has having a lens action only in the one-dimensional direction, and that the oscillation element being oscillated in the one-dimensional direction by an oscillation mechanism to reduce speckle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3, 4, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art does not disclose or render obvious wherein the plurality of optical elements includes: a collimator lens that renders the light obtained from the light source into substantially collimated light; and a cylindrical lens array that includes a plurality of cylindrical lenses, and that has a lens action only in the one-dimensional direction, the cylindrical lens including 29SP368704 a first cylindrical surface having a convex shape on which the pattern structure is superimposed, and a second cylindrical surface having a convex shape.
Claim 4 inherits the deficiencies of claim 3.
With respect to claim 7 and 14, the prior art does not disclose or render obvious wherein the plurality of optical elements includes: a polarization split element; a collimator lens that is disposed in a first direction relative to the polarization split element, and that renders the light obtained from the light source into substantially collimated light; a reflective grating that is disposed in a second direction relative to the polarization split element, and that has the pattern structure; a cylindrical lens array that is disposed between the reflective grating and the polarization split element, and that has a lens action only in the one-dimensional direction; and an irradiation lens that is disposed in a third direction relative to the polarization split element, and that has a light-expanding action only in the one-dimensional direction.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882